CULPEPPER, Judge.
This is a companion case to Bunkie Funeral Homes, Inc., et al. v. Julian McNutt, et al., 414 So.2d 1263, in which a separate opinion is being rendered by us this date. For the reasons assigned in our opinion in the companion case, the award to Mrs. Barbara Roberts for general damages is reduced from the sum of $140,000 to the sum of $80,000. In all other respects, the judgment appealed in the present case is affirmed at the cost of defendants-appellants, Julian McNutt and Southern Farm Bureau Casualty Insurance Company.
AFFIRMED, AS AMENDED.